                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

TONYA MANGELS,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )
                                                 ) Case No. 4:19-cv-00834-BP
                                                 )
AMERICAN MULTI-CINEMA, INC.,                     )
                                                 )
               Defendant.                        )


        AMENDED RULE 30(b)(6) DEPOSITION NOTICE DUCES TECUM FOR
                    AMERICAN MULTI-CINEMA, INC.

        PLEASE TAKE NOTICE that at 9:00 a.m. on March 31, 2021, at OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., 4520 Main Street, Suite 400, Kansas City,
MO 64111, pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, counsel for
Plaintiff will take the deposition of one or more representatives of American Multi-Cinema, Inc.
(hereinafter “Defendant” or “AMC” or “you” or “your” below) before a notary public or other
officer authorized by law to administer oaths either by federal law or by the law in the place of
examination. The deposition will be recorded by audiovisual and stenographic means by a court
reporter and videographer certified to record depositions, and is intended to be used for all lawful
and proper purposes, including use at trial as evidence. The deposition will begin on the date
and time listed above and will continue from time to time until completed.

                                     DEPOSITION TOPICS

         AMC is hereby commanded, pursuant to Rule 30(b)(6), to designate a corporate
representative, officer, director, managing agent, and/or other person (“Representative”) to
testify on the following matters:

       1.      The identity of every person responsible for investigating the following matters:

                    a. Any request by Plaintiff to increase her compensation prior to Plaintiff
                       filing a charge of discrimination;
                    b. Any report or complaint that Defendant discriminated or retaliated against
                       Plaintiff on any basis prior to Plaintiff filing a charge of discrimination;
                    c. Plaintiff's charge of discrimination filed on or about May 2, 2019;
                    d. Any report or complaint that Defendant discriminated or retaliated against
                       Plaintiff on any basis after Plaintiff filed her May 2, 2019 charge of
                       discrimination;
                    e. Any belief at any time that Plaintiff may have engaged in inappropriate
                       behavior or violated a company policy;



            Case 4:19-cv-00834-BP Document 53 Filed 02/03/21 Page 1 of 4
                   f. Any belief at any time that Michael Pursell may have engaged in
                      inappropriate behavior or violated a company policy;
                   g. Any belief at any time that an AMC employee other than Plaintiff
                      informed anyone about details related to AMC's August 20, 2019
                      reduction in force ("RIF"); and/or,
                   h. Any circumstances supporting Plaintiff's termination.

(Items 1(a) though 1(d) above are referred to collectively below as the “INVESTIGATIVE
MATTERS”).

       2.      The identity of all persons interviewed in connection with investigating the
               INVESTIGATIVE MATTERS, and the general substance of those interviews.

       3.      The nature of all files, documents, diaries, notes, journals, emails, recitals,
               statements, reports, communications, text messages, interoffice/instant messaging
               communications, recordings, and other memoranda maintained by you, your
               employees, your contractors, or your agents that concern, reference, or were
               otherwise generated in connection with your investigation into any of the
               INVESTIGATIVE MATTERS.

       4.      The general process through which AMC investigated the INVESTIGATIVE
               MATTERS.

       5.      The nature and content of any audits, reports, studies, surveys, spreadsheets,
               evaluations, or guidance generated by you (or any third party hired by you) since
               May 2, 2009, and that reference or reflect any effort by you to assess: (1) the
               monetary value of any officer-level positions within AMC, or (2) the
               compensation paid to male and female officers at AMC.1

       6.      The nature and content of any files, documents, diaries, notes, journals, emails,
               recitals, statements, reports, communications, text messages, interoffice/instant
               messaging communications, and other memoranda maintained by you, your
               employees, your contractors, or your agents that concern or reference any
               investigation undertaken by you—at any time prior to May 2, 2019—in order to
               assess whether you were engaging in wage discrimination or a potential violation
               of the Equal Pay Act at 29 U.S.C. § 206, et seq.

       7.      The nature and general content of any internal, employee complaints about
               matters of sex discrimination, wage discrimination, retaliation involving a
               complaint of sex discrimination, or retaliation involving a complaint of wage


       1 For  purposes of this topic, Plaintiff is proceeding on the belief that her position was an
“officer-level” position at AMC. Whether or not AMC agrees with that view, this topic is also
intended to cover any managerial positions comparable to Plaintiff’s positions during her
employment at AMC.


                                        2
            Case 4:19-cv-00834-BP Document 53 Filed 02/03/21 Page 2 of 4
              discrimination (whether or not such complaints were submitted anonymously)
              since May 2, 2009.

      8.      The nature and general content of any charges of discrimination or civil lawsuits
              filed against you (or any of your affiliated companies) since May 2, 2009, and that
              reference matters of sex discrimination, wage discrimination, retaliation involving
              a complaint of sex discrimination, or retaliation involving a complaint of wage
              discrimination.

      9.      The existence of, present custodian of, and search conducted for, all documents
              bearing upon the matters referenced in Topic Nos. 1 through 8 above.

                               DUCES TECUM REQUESTS

      Pursuant to Rule 30(b)(2) and Rule 34, AMC is requested to produce the following
documents and things at the time of the deposition:

      1.      All documents not already produced to date that your designee(s) intend to
              reference, discuss, and/or rely upon while testifying in response to the topics
              specified above.


                                            Respectfully submitted,

                                            BEAVER LAW FIRM, LLC

                                            /s/ Chad C. Beaver
                                            ___________________________________
                                            Chad C. Beaver        MO Bar No. 54141
                                            (816) 226-7750 | Office
                                            (816) 817-0540 | Fax
                                            cbeaver@beaver-law.com
                                            1600 Genessee Street, Suite 920
                                            Kansas City, Missouri 64102
                                            ATTORNEYS FOR PLAINTIFF




                                       3
           Case 4:19-cv-00834-BP Document 53 Filed 02/03/21 Page 3 of 4
                              CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2021, a copy of the above and foregoing document

was served by:

   (_X_) Filing it with the Court’s CM/ECF system;
   (__) U.S. Mail, postage-prepaid;
   (__) Facsimile;
   (__) Email;
   (__) Federal Express; and/or,
   (__) Hand delivery, upon:

Kerri S. Reisdorff
Chris R. Pace
AnnRene Coughlin
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
4520 Main Street, Suite 400
Kansas City, MO 64111
(816) 471-1301
(816) 471-1303 (Facsimile)
kerri.reisdorff@ogletree.com
chris.pace@ogletree.com
annrene.coughlin@ogletree.com
ATTORNEYS FOR DEFENDANT

                                          /s/ Chad C. Beaver
                                          _________________________________________
                                          ATTORNEYS FOR PLAINTIFF




                                     4
         Case 4:19-cv-00834-BP Document 53 Filed 02/03/21 Page 4 of 4
